DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 January 2020 has been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 09 October 2021 is acknowledged.  Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 11 & 13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kawasaki et al. (EP 3229344; corresponding to cited WO2016088264). 
Regarding claim 1, Kawasaki teaches a stator 100 for a motor, comprising: 
a first lamination comprising a plurality of first sub-yoke parts (core back segments) 1a-1f and a plurality of first tooth parts 2a-2f, the plurality of first sub-yoke parts being “spliced” [sic] (i.e., connected) through a first yoke engaging part (thin-walled connections/filling & recessed portions) 1ab, 1bc,1de,1ef/1af,1fa,1cd,1dc to form an annular first yoke part (corresponding to a first layer of a stacked plurality of core back segments and tooth parts; ¶[0008]), and the plurality of first tooth parts being assembled on an inner edge of the first yoke part through a first tooth engaging part (grooves) 1a1-1f1 (¶0013]-¶[0014]; ¶[0020]; Figs.1-3); and 
a second lamination arranged adjacent to the first lamination in an axial direction, the second lamination comprising a plurality of second sub-yoke parts (core back segments) 1a-1f  and a plurality of second tooth parts 2a-2f, the plurality of second sub-yoke parts being spliced through a second yoke engaging part (thin-walled connections/filling & recessed portions) 1ab, 1bc,1de,1ef/1af,1fa,1cd,1dc to form an annular second yoke part (corresponding to a second layer of a stacked plurality of core back segments and tooth parts; ¶[0008]), and the plurality of 
wherein the first tooth engaging part 1a1-1f1 and the second tooth engaging part 1a1-1f1 are superposed in the axial direction (tooth pieces 2a-2f comprising axially-stacked sheets 50 fitted in respective grooves 1a1-1f1; ¶[0008]; ¶0013]-¶[0014]; Figs.1-3).

    PNG
    media_image1.png
    502
    410
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    385
    694
    media_image2.png
    Greyscale


Regarding claim 2, the first sub-yoke part and the second sub-yoke part are formed by stamping a single silicon steel sheet (stamped and are arc-shaped, a first tangential direction at an apex of the arc of the first sub-yoke part is consistent with a rolling direction of the silicon steel sheet, and a second tangential direction at an apex of the arc of the second sub-yoke part is consistent with the rolling direction of the silicon steel sheet (since orientation of the sub-yoke parts is the same with respect to sheet 50; ¶[0048]; Figs.23-24).
Regarding claim 3, the first tooth part has a first lengthwise direction parallel to a radial direction of the stator (i.e., sides of tooth), the second tooth part has a second lengthwise direction parallel to the radial direction of the stator (i.e., sides of tooth), the first tooth part and the second tooth part are formed by stamping the single silicon steel sheet 50, and a first 
Regarding claim 4, the first tooth part has a first lengthwise direction parallel to a radial direction of the stator (i.e., sides of tooth);26FMC 9672 PUSA84208079 the second tooth part has a second lengthwise direction parallel to the radial direction of the stator (i.e., sides of tooth); the first sub-yoke part and the second sub-yoke part are arc-shaped; the first tooth part, the second tooth part, the first sub-yoke part, and the second sub- yoke part are formed by stamping of a single silicon steel sheet 50; and a first tangential direction at an apex of the arc of the first sub-yoke part and a second tangential direction at an apex of the arc of the second sub-yoke part are both consistent with the rolling direction of the silicon steel sheet, and the first lengthwise direction of the first tooth part and the second lengthwise direction of the second tooth part are both consistent with a rolling direction of the silicon steel sheet (i.e., orientation of the sides of teeth and tangential direction of apex of arcs of sub-yoke parts is the same with respect to sheet 50; Figs.23-25).
Regarding claim 5, the first sub-yoke part (first layer of laminated core back segment) 1a-1f defines a first opening (groove) 1a1-1f1 located on an inner edge thereof, the first tooth part 2a-2f comprises a first protrusion (fitting portion) 2a1-2f1 located at an end part thereof, the first opening and the first protrusion constitute the first tooth engaging part, and the first protrusion is received in the first opening (¶[0021]; Figs.1-3).  
Regarding claim 11, a quantity of the first sub-yoke parts (core back segments) 1a-1f equals a quantity of the first tooth parts 2a-2f, one first tooth part being spliced to an inner edge of one first sub-yoke part; and a quantity of the second sub-yoke parts (core back segments) 1a-
 Regarding claim 13, the stator comprises a plurality of first laminations 50 and a plurality of second laminations 50, and the first laminations and the second laminations are arranged alternately in the axial direction (i.e., stator core stamped from electromagnetic sheets 50 which are stacked in axial direction; ¶[0008]; ¶[0012]-¶[0014]; Figs.1-3).
Claims 1, 5 & 12-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tsuiki et al. (US Pat.Pub.2018/0351417). 
Regarding claim 1, Tsuiki teaches a stator 2 for a motor, comprising: 
a first lamination comprising a plurality of first sub-yoke parts (outer cores) 9 (Fig.6) and a plurality of first tooth parts 8 (Fig.4), the plurality of first sub-yoke parts 9 being “spliced” [sic] (i.e., connected) through a first yoke engaging part (second fitting portions) 50 to form an annular first yoke part (corresponding to a first layer of a stacked plurality of magnetic steel sheets; ¶[0062]-¶[0066]; Figs.10-12), and the plurality of first tooth parts 8 being assembled on an inner edge of the first yoke part 9 through a first tooth engaging part (first fitting portions) 40 (¶0063]-¶[0064]; Figs.6 & 10-12); and 
a second lamination arranged adjacent to the first lamination in an axial direction, the second lamination comprising a plurality of second sub-yoke parts (outer cores) 9 and a plurality of second tooth parts 8, the plurality of second sub-yoke parts being “spliced” [sic] (i.e., connected) through a second yoke engaging part (second fitting portions) 50 to form an annular second yoke part (corresponding to a second layer of a stacked plurality of magnetic steel sheets; ¶[0062]-¶[0066]; Figs.10-12), and the plurality of second tooth parts being assembled on an 
wherein the first tooth engaging part 40 and the second tooth engaging part 40 are superposed in the axial direction (tooth pieces 8 comprising axially-stacked sheets fitted in respective grooves 21; Figs.10-12).

    PNG
    media_image3.png
    369
    346
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    395
    353
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    622
    500
    media_image5.png
    Greyscale

Regarding claim 5, the first sub-yoke part (outer cores) 8 defines a first opening (groove) 21 located on an inner edge thereof (Fig.6), the first tooth part (inner core) 9 comprises a first protrusion (projection) 31 located at an end part thereof, the first opening 21 and the first protrusion 31 constitute the first tooth engaging part (first fitting portions) 40, and the first protrusion is received in the first opening (¶[0063]-¶[0064]; Figs.10-12).  
Regarding claim 12, a quantity of the first sub-yoke parts (outer cores) 8 is less than the a quantity of the first tooth parts (inner cores) 9, a plurality of first tooth parts 9 being “spliced” [sic] (i.e., connection) to an28FMC 9672 PUSA 84208079inner edge of one first sub-yoke part 8; and a quantity of the second sub-yoke parts (outer cores) 8 is less than a quantity of the second tooth parts (inner cores) 9, a plurality of second tooth parts being “spliced” [sic] (i.e., connected) to an inner edge of one second sub-yoke part 8 (i.e., two inner cores 9 connected to every outer core 8; Figs.10-12).  
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki in view of Liao (CN 109120080).
Regarding claim 6, Kawasaki does not further teach “the first opening is defined by two L-shaped first legs that extend radially from the inner edge of the first sub-yoke part and are spaced apart, the two first legs having first protruding parts that extend toward each other, and the two first legs being mirror-symmetrical to form a first groove, wherein the first protrusion of the first tooth part is located at the end part of the first tooth part facing the first sub-yoke part, and comprises two first grooves respectively located on two side edges of the first tooth part in a lengthwise direction and first tooth protruding parts located above the first grooves, the first tooth protruding parts being received in the first opening of the first sub-yoke part, and the first protruding parts of the first sub-yoke part being received in the first grooves.”
	But, with reference to the corresponding English language application US Pat.Pub.2021/0242742 claiming priority thereto, Liao teaches a motor stator with a first tooth 
Thus, it would have been obvious before the effective filing date to modify Kawasaki’s first opening such that it was “defined by two L-shaped first legs that extend radially from the inner edge of the first sub-yoke part and are spaced apart, the two first legs having first protruding parts that extend toward each other, and the two first legs being mirror-symmetrical to form a first groove, wherein the first protrusion of the first tooth part is located at the end part of the first tooth part facing the first sub-yoke part, and comprises two first grooves respectively located on two side edges of the first tooth part in a lengthwise direction and first tooth protruding parts located above the first grooves, the first tooth protruding parts being received in the first opening of the first sub-yoke part, and the first protruding parts of the first sub-yoke part .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki or Tsuiki, further in view of Hashimoto et al. (US 7,019,433).
Regarding claim 9, neither Kawasaki nor Tsuiki teaches the first sub-yoke part comprises “two first notches recessed from an inner edge thereof, the first tooth part comprises two first lugs protruding from an end part thereof, the two first notches and the two first lugs constitute the first tooth engaging part, and the two first lugs of the first tooth part are respectively received in the two first notches of the first sub-yoke part.”
But, Hashimoto teaches a stator (armature) including first sub-yoke parts (teeth/yoke) 1/11 comprising two first notches (cutouts) 140 recessed from an inner edge thereof (in channel 141), and first tooth parts 2 comprising two first lugs (not numbered) protruding from an end part thereof, the two first notches and the two first lugs constitute a first tooth engaging part (in channel 141), and the two first lugs of the first tooth part 2 are respectively received in the two first notches 140 of the first sub-yoke part 11 (c.12:51-c.13:41; Figs.25&27B).  This construction prevents the teeth from inclining sideways, thereby ensuring ease of assembly, as well as increases contact areas between the teeth (first sub-yokes) 1 and the second teeth 2 (c.13:30-41).
Thus, it would have been obvious before the effective filing date to modify Kawasaki or Tsuiki and provide the first sub-yoke part with “two first notches recessed from an inner edge thereof, the first tooth part comprises two first lugs protruding from an end part thereof, the two first notches and the two first lugs constitute the first tooth engaging part, and the two first lugs of the first tooth part are respectively received in the two first notches of the first sub-yoke part” since Hashimoto teaches this connection construction would have prevented the teeth from .

Allowable Subject Matter
Claims 7-8 & 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record found in the limited amount of time available for search does not teach the claimed stator including “the second tooth part defines a second opening located at an end part thereof, the second sub-yoke part comprises a second protrusion located on an inner edge thereof, the second protrusion of the second sub-yoke part and the second opening of the second tooth part constitute the second tooth engaging part, and the second protrusion is received in the second opening” (claim 7); or 
“the second sub-yoke part comprises two second lugs protruding from an inner edge thereof, the second tooth part comprises two second notches recessed from an end part thereof, the two second lugs of the second sub-yoke part and the two second notches of the second tooth part constitute the second tooth engaging part, and the two second lugs of the second sub-yoke part are respectively received in the two second notches of the second tooth part” (claim 10). 
Claims 14-16 are allowed. The prior art of record found in the limited amount of time available for search does not teach the claimed stator including “…wherein the first sub-yoke part defines a first yoke opening located on an inner edge thereof, the first tooth part comprises a first tooth protrusion located at an end part thereof, and the first tooth protrusion is received in the first yoke opening…, wherein the second sub-yoke part comprises a second yoke protrusion 

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/BURTON S MULLINS/Primary Examiner, Art Unit 2832